Per Curtain.

On the second point it is unnecessary to say any thing* The jury need not find costs 5 they are given by the statute, wherever damages are found. But the judgment must be reversed ; without any law, none could be given on such a verdict 5 it is a nullity and could not be the basis of any judgment.* In that which is now rendered, the justice is obliged to reject the verdict, for there is no judgment as to the mill. It is for costs only, and if carried into effect, there could be no levy for the verdict. There is no such currency as the sum given.

 See Finch’s Law, 29. Shore v. Thomas, Noy Rep. 4. Contra. Marsham v. Buller, 2 Roll. Rep. 21. Vide also 2 Bos. & Pull. 36. Governor, &c. of Harrow School v Alderston.